DETAILED ACTION
This office action is in response to communications filed on August 25, 2022, concerning application number 16/709,123.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 25, 2022, have been fully considered but they are not persuasive. 
Applicant argues that 
    PNG
    media_image1.png
    159
    946
    media_image1.png
    Greyscale

Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, “The solid threaded plug 209 has a handle 215 projecting therefrom which can be turned by an operator to control how much the plug projects into third chamber 217 of the valve. It is seen that the end surface 219 of solid plug 209 forms a moveable seat 219 disposed to engage the allen head nut 221 secured to the second end of the plunger assembly. The moveable seat of the solid plug in this mechanical modulation version of the valve thus determines the maximum deflection of the plunger assembly when second chamber 77 is pressurized. It is particularly noted that, in both the pneumatic and mechanical versions of the valve's modulation function, the modulation can be increased to prevent the plunger assembly from moving at all thereby keeping abrasive media inlet port closed when the second chamber 77 is pressurized. With this "maximum" modulation, the flow control valve simply acts as a conduit between the air inlet port 83 and the opposed abrasive media outlet port 81 of the first chamber whereby the abrasive blast system operates in an air blasting mode.” (Dremann, col. 11 lines 8-33). Therefore, when the seat 219 of the handle is twisted against the allen head nut 221 to keep the valve element 97 in a tight closed position against valve seat 105, the nut is going to transfer a torsional force to the plate, the spring that is adjacent to the plate, and the diaphragm. The handle 215, handle shaft 215, handle seat 219, and housing 213 do not have a stop to prevent the seat 219 from twisting against allen nut 220. Thus, there is no element to prevent a user from turning the handle tightly against the allen head nut 220, thus creating a torsional/rotational force on allen nut 220. When the torsional force from a rotary element, such as the twisting of a handle, is adjacent to an axial shaft, bearings are commonly used at the interface to prevent torsional force transfer to the shaft and the other axial elements. Therefore, the combination as applied in the office action  is proper.
Status of Claims
Amendment to the Claims was filed on August 28, 2022.
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dremann (US 4,075,789) in view of Van Tuyl (US 3,415,418).
Regarding Claim 1, Dremann discloses a metering valve (35 as illustrated in the system for fig. 1; this valve is described in fig. 4 as the manual stop for valve 35) for introducing media (abrasive material) into a pressurized fluid (as described in the Abstract), the metering valve (35, illustrated in fig 4 illustrates the metering valve with a manual stop; fig 3 illustrates the elements that are common to both figs. 3 and 4, para 11 lines 8-13) comprising: a housing (71), media passaging extending through the housing (73), the media passaging including a media inlet (75) for receiving media and a media outlet (81) for dispensing media toward the pressurized fluid, a plunger (97) movably disposed within the housing, the plunger movable between a closed position (illustrated in fig. 4) in which the plunger prevents flow of media in the media passaging and an open position (col. 7 lines 55-57 “Reciprocal movement of the plunger assembly acts to open and close the valve to initiate and terminate blasting.”) in which the plunger permits flow of media in the media passaging, wherein the plunger moves a distance between the open and closed positions (the reciprocal movement of the plunger assembly, col. 7 lines 55-57, this is described as the maximum deflection of the plunger assembly, para 11 lines 20-23); a plunger adjuster (215) configured to set the distance by operatively bracing the plunger to limit movement of the plunger as the plunger moves from the closed position to the open position (col. 11 lines 20-23, “The mechanical alternative of the modulation function, which is shown in FIG. 4, is identical to the pneumatically modulated valve of FIG. 3, except that the insert plug 201 of FIG. 3 is replaced by a solid threaded plug 209 which is threaded to fit the correspondingly threaded opening 211 formed in the housing cap 213. The solid threaded plug 209 has a handle 215 projecting therefrom which can be turned by an operator to control how much the plug projects into third chamber 217 of the valve. It is seen that the end surface 219 of solid plug 209 forms a moveable seat 219 disposed to engage the allen head nut 221 secured to the second end of the plunger assembly. The moveable seat of the solid plug in this mechanical modulation version of the valve thus determines the maximum deflection of the plunger assembly when second chamber 77 is pressurized”), the plunger adjuster configured to change the distance to adjust an amount of media flow permitted in the media passaging by the plunger in the open position (col. 11 lines 14-20, “The solid threaded plug 209 has a handle 215 projecting therefrom which can be turned by an operator to control how much the plug projects into third chamber 217 of the valve. It is seen that the end surface 219 of solid plug 209 forms a moveable seat 219 disposed to engage the allen head nut 221 secured to the second end of the plunger assembly.”), the plunger adjuster including an actuator (215) configured to be actuated to change the distance.

    PNG
    media_image2.png
    571
    362
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    601
    351
    media_image3.png
    Greyscale

Dremann substantially discloses the claimed invention, except a bearing operatively disposed between the actuator and the plunger and configured to permit the actuator to be actuated to change the distance when the plunger is in the open position and operatively braced by the plunger adjuster.
Van Tuyl teaches a bearing (72) operatively disposed between an actuator (64) and a plunger (plunger pin 28) and configured to permit the actuator to be actuated to change the distance when the plunger is in an open position (fig. 3) and operatively braced by an plunger adjuster (12)(col. 3 lines 13-22, “The cap 12 has a screw 64 threadably connected into it, the screw 64 having within itself a hollow portion 66 in which is disposed a helical spring 68. The screw 64 is disposed so that the helical spring 68 is concentric with the helical spring 62. The helical spring 68 is held in compression within the screw 64 by a washer 70 which bears on ball bearings 72, which, in turn, bear on a collar 74 engaging against a snap-ring 76 held in a groove in the hollow portion 66. The collar 74, ball bearings 72 and washer 70 are all slidable within the screw 64.”).

    PNG
    media_image4.png
    599
    640
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the spring bearing plate, as disclosed by Dremann, by adding a bearing between a spring bearing plate and a plunger actuator, as taught by Van Tuyl, for the purpose of preventing rotational movement from a threaded plunger adjuster to a spring. This also prevents torsional stress in the spring.
Regarding Claim 2, Van Tuyl teaches discloses the bearing (72) is a thrust bearing (illustrated in fig. 2, ball bearings are between plates 70 and 74 creating a thrust bearing).
Regarding Claim 3, Van Tuyl teaches discloses the bearing (72) is mounted on the plunger adjuster (12).
Regarding Claim 4, Van Tuyl teaches discloses the bearing (70) is arranged to engage the plunger (22) when the plunger is in the open position to operatively brace the plunger (“after a certain amount of diaphragm 16 travel, the collar 22 contacts the collar 74” col. 4 lines 7-20).
Regarding Claim 5, Van Tuyl teaches discloses the plunger adjuster (12) moves the bearing (72) to change the distance to adjust the amount of media flow permitted in the media passaging by the plunger when the plunger is in the open position (fig. 3).
Regarding Claim 6, Van Tuyl teaches the plunger adjuster (12) includes a threaded adjustment shaft (ann. fig. 2) threadably coupled to the housing (ann. fig. 2 illustrates the threaded housing), the adjustment shaft operatively coupled to the bearing (72) and to the actuator (knob, ann. fig. 2) such that the adjustment shaft rotates relative to the housing to move the bearing to change the distance when the actuator is actuated (“after a certain amount of diaphragm 16 travel, the collar 22 contacts the collar 74”, col. 7 lines 7-20).
Regarding Claim 7, Van Tuyl teaches discloses the bearing (72) is mounted on the adjustment shaft (threaded shaft, 64, see ann. fig. 2).
Regarding Claim 8, Van Tuyl teaches discloses the actuator is a knob (ann. fig. 2) configured to be rotated to change the distance (col. 3 lines 13-22, “The cap 12 has a screw 64 threadably connected into it, the screw 64 having within itself a hollow portion 66 in which is disposed a helical spring 68. The screw 64 is disposed so that the helical spring 68 is concentric with the helical spring 62. The helical spring 68 is held in compression within the screw 64 by a washer 70 which bears on ball bearings 72, which, in turn, bear on a collar 74 engaging against a snap-ring 76 held in a groove in the hollow portion 66. The collar 74, ball bearings 72 and washer 70 are all slidable within the screw 64.”).
Regarding Claim 9, Dremann discloses the plunger (97) is linearly movable from the closed position (fig. 4) to the open position (col. 7 lines 55-57 “Reciprocal movement of the plunger assembly acts to open and close the valve to initiate and terminate blasting.”).
Regarding Claim 10, Dremann discloses a valve actuator (shaft 87 and diaphragm 119) operatively coupled to the plunger (97) and configured to move the plunger to at least one of the open position or the closed position (“To actuate plunger assembly 87 for opening and closing abrasive media inlet port 75, a deflectable wall, such as pressure diaphragm 119, is provided which forms substantially one wall of the valve's second chamber 77.”, col. 7 lines 44-47).
Regarding Claims 11 and 12, Dremann discloses the valve actuator (diaphragm 119 and shaft 87) includes at least one diaphragm (119) coupled to the plunger (97) configured to move the plunger toward at least one of the open position or the closed position (“To actuate plunger assembly 87 for opening and closing abrasive media inlet port 75, a deflectable wall, such as pressure diaphragm 119, is provided which forms substantially one wall of the valve's second chamber 77.”, col. 7 lines 44-47).
Regarding Claim 14, Dremann discloses in combination with a pressure vessel (11) configured to hold the supply of media (abrasive material).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dremann (US 4,075,789) in view of Van Tuyl (US 3,415,418), in further view of Antunes Guimaraes et al. (US PG PUB 2005/0109974, hereinafter Antunes Guimaraes).
Regarding Claim 13, Dremann discloses a valve seat (105) defining at least a portion of the media passaging (73), wherein the plunger (87) includes a plunger head (97), the plunger head configured to sealingly (sealing surface 101 of plunder head 97) contact the valve seat to prevent flow of media in the valve passaging when the plunger is in the closed position, the plunger head comprising a polymeric material.

Claims 15 and 17- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dremann (US 4,075,789) in view of Antunes Guimaraes et al. (US PG PUB 2005/0109974, hereinafter Antunes Guimaraes).
Regarding Claim 15, Dremann discloses metering valve (35 as illustrated in the system for fig. 1; this valve is described in fig. 4 as the manual stop for valve 35) for introducing media (abrasive material) into a pressurized fluid (as described in the Abstract), the metering valve (35, illustrated in fig 4 illustrates the metering valve with a manual stop; fig 3 illustrates the elements that are common to both figs. 3 and 4, para 11 lines 8-13) comprising: a housing (71), media passaging extending through the housing (73), the media passaging including a media inlet (75) for receiving media from a supply of media (tank 11) and a media outlet (81) for dispensing media from the metering valve into the pressurized fluid, a valve seat (105) defining at least a portion of the media passaging, a plunger (97) movable in the housing and including a plunger head (head 97 that closes the valve seat 105), the plunger movable between a closed position in which the plunger head sealingly (seal surface 101 of plunger 97) contacts the valve seat to prevent flow of media in the media passaging and an open position in which the plunger head is spaced apart from the valve seat to permit media to flow in the valve passaging toward the media outlet the plunger head being movable distally to move the plunger head toward the valve seat to the closed position, the plunger head including a sealing surface (101) configured to press distally against the valve seat in the closed position for sealingly contacting the valve seat in the closed position  (“Plunger assembly 87 is disposed for regulating the flow of abrasive media through abrasive media inlet port 75 and into chamber 73. The plunger assembly which can be reciprocably moved with respect to the abrasive media inlet port is actuated by pressurizing the second chamber 77. As shown, the plunger assembly extends between the valve's first and second chambers and is comprised of a central shaft portion 93 passing through an opening in the housing wall 95 which separates the two chambers. Stopper means 97 secured to the end of the plunger shaft portion is disposed in chamber 73 and is shaped to seal the abrasive media inlet port when forced thereagainst by the plunger assembly.”, col. 7 lines 3-15).
Dremann substantially discloses the claimed invention, except the plunger head comprises a polymeric material having a hardness equal to or greater than about 70 Shore A.
Antunes Guimaraes teaches a plunger head having a shore hardness of the elastomeric material is between about 50 to about 90 (para 0033).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the plunger head, as disclosed by Dremann as modified in claim 1 above, by using a polymeric material having a hardness equal to or greater than about 70 shore A, as taught by Antunes Guimaraes, for the purpose of providing a material selected depending on the intended contents of the container on which the vale is used (para 0033).
Regarding Claim 17, Dremann- Antunes Guimaraes combination discloses the plunger head (97, Dremann) comprises a body formed of the polymeric (Antunes Guimaraes) material, the body sized and shaped to be resiliently compressed when the sealing surface (101, Dremann) is pressed distally against the valve seat (105, Dremann) to sealingly contact the valve seat in the closed position.
Regarding Claim 18, Dremann discloses the plunger (97) is linearly movable in a distal direction (toward seat 105) to move the plunger distally toward the closed position (fig. 4) (col. 7 lines 55-57 “Reciprocal movement of the plunger assembly acts to open and close the valve to initiate and terminate blasting.”), the sealing surface (101) facing generally in the distal direction.
Regarding Claim 19, Dremann discloses a plunger adjuster (215) configured to adjust the amount of media flowing into the pressurized fluid when the plunger is in the open position, the plunger adjuster including an actuator (215) configured to be actuated to change the amount of media flowing into the pressurized fluid. (col. 11 lines 20-23, “The mechanical alternative of the modulation function, which is shown in FIG. 4, is identical to the pneumatically modulated valve of FIG. 3, except that the insert plug 201 of FIG. 3 is replaced by a solid threaded plug 209 which is threaded to fit the correspondingly threaded opening 211 formed in the housing cap 213. The solid threaded plug 209 has a handle 215 projecting therefrom which can be turned by an operator to control how much the plug projects into third chamber 217 of the valve. It is seen that the end surface 219 of solid plug 209 forms a moveable seat 219 disposed to engage the allen head nut 221 secured to the second end of the plunger assembly. The moveable seat of the solid plug in this mechanical modulation version of the valve thus determines the maximum deflection of the plunger assembly when second chamber 77 is pressurized”) (col. 11 lines 14-20, “The solid threaded plug 209 has a handle 215 projecting therefrom which can be turned by an operator to control how much the plug projects into third chamber 217 of the valve. It is seen that the end surface 219 of solid plug 209 forms a moveable seat 219 disposed to engage the allen head nut 221 secured to the second end of the plunger assembly.”)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dremann (US 4,075,789) in view of Antunes Guimaraes et al. (US PG PUB 2005/0109974, hereinafter Antunes Guimaraes), in further view of Thompson (US PG PUB 2002/0083981).
Regarding Claim 16, Dremann as modified above substantially discloses the claimed invention, except the polymeric material is a hardened urethane.
Thompson teaches polymeric material is a hardened urethane (para 0032 teaches a seating sleeve 32 is a urethane).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have included in the elastomeric material for the plunger head, as disclosed by Dremann as modified, a urethane plunger head, as taught by Thompson, for the purpose of cost, serviceability and resistance to jamming with certain media, such as steel shot.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dremann (US 4,075,789) in view of Antunes Guimaraes et al. (US PG PUB 2005/0109974, hereinafter Antunes Guimaraes) in further view of Van Tuyl (US 3,415,418).
Regarding Claim 20, Dremann substantially discloses the claimed invention, except a bearing operatively disposed between the actuator and the plunger and configured to permit the actuator to be actuated when the plunger to adjust the amount of media flowing into the pressurized fluid.
Van Tuyl teaches a bearing (72) operatively disposed between an actuator (64) and a plunger (plunger pin 28) and configured to permit the actuator to be actuated when the plunger is in an open position (fig. 3) to adjust the amount of media flowing into the pressurized fluid (col. 3 lines 13-22, “The cap 12 has a screw 64 threadably connected into it, the screw 64 having within itself a hollow portion 66 in which is disposed a helical spring 68. The screw 64 is disposed so that the helical spring 68 is concentric with the helical spring 62. The helical spring 68 is held in compression within the screw 64 by a washer 70 which bears on ball bearings 72, which, in turn, bear on a collar 74 engaging against a snap-ring 76 held in a groove in the hollow portion 66. The collar 74, ball bearings 72 and washer 70 are all slidable within the screw 64.”).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the spring bearing plate, as disclosed by Dremann, by adding a bearing between a spring bearing plate and a plunger actuator, as taught by Van Tuyl, for the purpose of preventing rotational movement from a threaded plunger adjuster to a spring. This also prevents torsional stress in the spring.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753